 In the Matter OfCOBBS AND MITCHELLCOMPANY 1andINTERNATIONALWOODWORKERS OF AMERICA, LOCAL5-92, CIOCase No. 19-R-1545.-Decided January 15,1946Mr. C. L. Starr,of Portland, Oreg., for the Company.Mr. Harvey R. Nelson,of Portland, Oreg., andMr. Earle -C. Harper,ofWillamina, Oreg., for the CIO.Messrs. Doyle PearsonandHarold McKenzie,both of Portland,Oreg., andMr. W. 0. Kelsay,of Eugene, Oreg., for the AFL.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon a petition duly filed by International Woodworkers of Amer-ica,Local 5-92, CIO, herein called ithe CIO, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Cobbs and Mitchell Company, Valsetz, Oregon, hereincalled the 'Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Erwin A. Peterson,Trial Examiner.The hearing was held at Dallas, Oregon, on July5, 1945.The Company, the CIO, and Lumber R Sawmill WorkersLocal Union 2692, A. F. L., herein called the AFL, appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCobbs and Mitchell Company, an Oregon corporation, has its prin-cipal office and place of business at Valsetz, Oregon.The Company1The pleadings were amended at the bearing to correctly name the employer as shownabove65 N. L. R. B., No. 82.488 COBBS AND MITCHELL COMPANY489is engaged in the manufacture and sale of lumber and lumber prod-ucts.During the year 1944 the Company processed approximately40 million board feet of lumber, of which more than 90 percent wasshipped from the Company's Valsetz plant to points outside the Stateof Oregon.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America, Local 5-92, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.Lumber and Sawmill Workers Local Union 2692, chartered by theUnited Brotherhood of Carpenters and Joiners of America, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as theexclusive bargaining representative of the employees at the Com-pany's logging operations until the CIO has been certified by theBoard in an appropriate unit.Subsequent to the request of the CIO, the Company and the AFLhad agreed upon a renewal contract covering the employees soughtto be represented by the CIO, but the parties understood that suchcontract was subject to termination in the event of certification ofanother labor organization.At the time of the hearing the AFL hadnot yet signed the contract.Neither the Company nor the AFL urgesthe contract as a bar to this proceeding.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe CIO contends that the appropriate unit should consist of allproduction, maintenance, construction and transportation employees2 The Field Examiner reported that the CIO submitted petitions designating the CIO.as bargaining agent, bearing apuarently genuine signatures of 56 persons listed on theCompany's pay roll.The AFL relies upon Its contract as evidence of Its Interest.There are approximately 64 employees in the appropriate unit. 490DECISIONSOF NATIONALLABOR RELATIONS BOARDat the Company's logging operations, excluding clerical and super-visory employees.The Company agreed with the CIO except that itwould exclude the transportation employees at the Company's loggingoperations,who, it asserts, are employees of an independent con-tractor.The AFL seeks to include in the appropriate unit the em-ployees at the Company's sawmill.In 1943, upon petitions filed by the CIO, the Board found appro-priate separate units of sawmill and logging operations employees.3The AFL participated in that proceeding and subsequently won theelections in both units.As pointed out in our Decision in the previouscase,' collective bargaining had been conducted by the AFL and itssister local No. 2636 on behalf of the woods and mill employees, respec-tively, in separate units, and the parties had all stipulated at the hear-ing in that proceeding that such separate units were appropriate. Theonly contention which the AFL now advances in support of its alteredposition is that for the past 2 years the two locals have attempted tokeep the contracts covering the two units as uniform as possible andthat some of the contract negotiations have been conducted simul-taneously.There has been no attempt, however, to write one contractcovering both operations.The locals each draft their own proposalsfor changes in their contracts, negotiate them separately and approve,or disapprove them separately.We find that the separate units estab-lished by the history of collective bargaining and already approvedby this Board are appropriate for the purposes of collectivebargaining.4The CIO seeks to include in the unit several truck drivers who areadmittedly in the employ of an independent contractor.The Com-pany does not hire or discharge them and exercises no control overthem.We shall exclude them from the unit.The CIO seeks to include in the unit the bull buck and hook tenderseven though they may be supervisory employees within the Board'scustomary definition.The Company -takes no position and the AFL,although stating that it has not represented the bull buck in the past,has no objection to the inclusion of these classifications.For the rea-sons set forth in the majority decision inMatter of Coos Bay LumberCornpany,5we shall include the bull buck and hook tenders in theappropriate unit.We find that all production, construction, and maintenance em-ployees of the Company's logging operations at Valsetz, Oregon, in-eluding the bull buck and hook tenders, but excluding all clericalemployees, all employees of the trucking contractor, the camp foreman951 N L R B 320aMatterof Weyerhaeuser Timber Company,62 N h4. R B 1166.6 62 N L R B 93. COBBS AND MITCHELL COMPANY491and all or any other supervisory employees above the rank of campforeman, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE, DETER1IIINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Cobbs and MitchellCompany, Valsetz, Oregon, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction, and supervision ofthe Regional Director for the Nineteenth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not, been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by Inter-nationalWoodworkers of America, affiliated with the Congress ofIndustrial Organizations, or by Lumber & Sawmill Workers LocalUnion 2692, affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by neither.-MR. GERARD D. REILLY, dissenting:For the reasons stated in my dissenting opinionin ,Matter of CoosBay Lumber Company,'; Idisagree with the inclusion of supervisoryemployees within the unit of rank and file maintenance and produc-tion employees.06 62 N. L. R B. 93.